Title: To George Washington from Brigadier General Henry Knox, 3 July 1780
From: Knox, Henry
To: Washington, George



Camp Prackenis N. Jersey 3d July 1780

Return of Shells, Shot and Powder, in possession of the Continent, and the places where they are deposited; compared with an estimate of stores presented to the Committee of Congress with the Army, 27 June 1780, and the deficiencies pointed out.
In addition to the remarks already presented on the estimate made last October, it is to be observed, that 50 shells and sixty shot were then, agregately on the total, thought to be sufficient for each piece. But the

day’s being now one third longer than when that calculation was made, consequently the estimate is deficient one third of the quantities necessary for sixty days service of the mortars and cannon specified.
It was, in the former remarks, mentioned, that the twelve pounders were scarcely heavy enough for batteries. From returns received lately, it appears that six 24 pounders and forty eight 18 pounders can be procured from Providence, West Point and Philadelphia, provided a sufficiency of shot can be had for them. The only possible method to obtain them, is to have a number of furnaces in Jersey and Pennsylvania instantly put into blast. It is true, this mode would be expensive, if it is practicable; but the magnitude of the object in view would amply justify the measure.

H. Knox Brig. Genl Artillery

